BLD-022                                                  NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                 No. 12-3064
                                 ___________

                            AMIR HAKIM McCAIN,
                                        Appellant

                                       v.

              JOHN E. WETZEL, Secretary of Corrections;
             CHIEF, SECRETARY‟S OFFICE OF INMATE
      GRIEIVANCE AND APPEALS; SUPERINTENDANT JOHN DOE;
     WENDY SHAYLOR, Grievance Coordinator; LIEUTENANT ALLISON
               ____________________________________

                 On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                          (D.C. Civil No. 2:11-cv-07241)
                 District Judge: Honorable Eduardo C. Robreno
                  ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                October 25, 2012
     Before: SCIRICA, HARDIMAN and GREENAWAY, JR., Circuit Judges

                       (Opinion filed: November 13, 2012)
                                    _________

                                   OPINION
                                   _________

PER CURIAM




                                       1
       Amir Hakim McCain, a state prisoner currently incarcerated at SCI Fayette in

LaBelle, Pennsylvania and proceeding pro se, appeals from an order of the United States

District Court for the Eastern District of Pennsylvania granting Appellees‟ motion for

summary judgment, denying his motions for summary judgment and other relief, and

dismissing with prejudice his civil rights complaint pursuant to 42 U.S.C. § 1983.

Because this appeal does not present a substantial question, we will summarily affirm the

District Court‟s order. See 3d Cir. L.A.R 27.4; I.O.P. 10.6.

       Because we primarily write for the parties, we need only recite the facts necessary

for our discussion. In March 2011, McCain was transferred from SCI Fayette to SCI

Graterford for a court appearance. While there, he pled guilty to unauthorized use of the

telephone and was sanctioned to thirty days in the Restricted Housing Unit (“RHU”), but

his property remained in his housing unit. McCain was released from the RHU in June

2011 and returned to the housing unit to which he had been assigned. He was informed

that his property had never been taken to the property room from the housing unit.

McCain subsequently located his property in the housing unit and determined that his

transcripts and other legal materials were missing. Upon returning to SCI Fayette,

McCain initiated a grievance regarding his missing property, and the grievance was

denied on initial review and appeal.

       McCain filed this civil rights action in November 2011, alleging that Appellees

interfered with his property, denied him access to the courts, and stole his commissary


                                            2
items.1 In December 2011, Appellees filed a motion to dismiss, which was denied by the

District Court on January 31, 2012. McCain‟s deposition was taken on February 10,

2012, and Appellees filed their motion for summary judgment on March 30, 2012.

Plaintiff filed a cross-motion for summary judgment on April 2, 2012. After a telephone

conference, the District Court ordered McCain to respond to Appellees‟ motion for

summary judgment. McCain did not respond but filed a second motion for summary

judgment on May 11, 2012. On July 11, 2012, the District Court entered an order

granting Appellees‟ motion for summary judgment, denying McCain‟s motions for

summary judgment, and denying as moot various motions filed by McCain. McCain then

timely filed this appeal.

       We have jurisdiction pursuant to 28 U.S.C. § 1291 and exercise plenary review

over the District Court‟s order granting summary judgment. See Giles v. Kearney, 571
F.3d 318, 322 (3d Cir. 2009). Summary judgment is appropriate only when the record

“shows that there is no genuine issue as to any material fact and that the moving party is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). “The moving party has

the burden of demonstrating that there is no genuine issue as to any material fact, and


1
  McCain also alleges retaliation by prison officials for his filing of criminal charges
against prison official Roegner. However, during his deposition, McCain agreed that this
claim concerned issues exclusively arising at SCI Waymart. (McCain v. Wetzel, E.D. Pa.
Civ. No. 2:11-cv-07241, Docket # 31-1(hereinafter “McCain Dep.”) at 12:3-17:1, 100:2-
8.) Because the proper venue for a complaint against staff at SCI Waymart is the United
States District Court for the Middle District of Pennsylvania, see 28 U.S.C. § 1391(b), the
District Court properly dismissed this claim without prejudice to McCain‟s re-filing it in
the Middle District of Pennsylvania.
                                             3
summary judgment is to be entered if the evidence is such that a reasonable fact finder

could find only for the moving party.” Watson v. Eastman Kodak Co., 235 F.3d 851, 854

(3d Cir. 2000) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). We

may summarily affirm if the appeal does not present a substantial question, and may do

so on any basis supported by the record. Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir.

2011) (per curiam).

       The District Court properly granted Appellees‟ motion for summary judgment.

Liability under § 1983 cannot be premised on the theory of respondeat superior; instead,

each individual defendant „must have personal involvement in the alleged wrongdoing.‟”

Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005) (quoting Rode v. Dellarciprete, 845
F.2d 1195, 1207 (3d Cir. 1988)). “Personal involvement can be shown through

allegations of personal direction or of actual knowledge and acquiescence.” Rode, 845

F.2d at 1207. These allegations must be made with appropriate particularity. Id. Here,

although McCain named Wetzel, Wenerowicz,2 Shaylor, and Allison as defendants, he

expressly admitted during his deposition that he did not know the identity of the

individuals who allegedly interfered with his property. (McCain Dep. at 79:22-24.)

Furthermore, McCain has failed to allege that Appellees personally directed the alleged

interference or had actual knowledge of the interference and acquiesced to it.




2
 Appellees identified the Chief and Superintendant referred to by Plaintiff as Michael
Wenerowicz, Superintendant of SCI Graterford. Accordingly, we refer to him by name.
                                             4
      For the foregoing reasons, no substantial question is presented and we will affirm

the judgment of the District Court. See 3d Cir. L.A.R 27.4; I.O.P. 10.6.




                                            5